KAUFMAN, Senior District Judge,
concurring in part and dissenting in part:
I concur in Parts I, II and III of the majority opinion, but respectfully dissent as to Parts IV and V thereof.
A.
The majority concludes that the only compatible easements covered by section 621(a)(2) of the Cable Act are those dedicated for a public use. While that conclusion has also been recently reached by the Eleventh Circuit, see Cable Holdings of Georgia, Inc. v. McNeil Real Estate Fund, 953 F.2d 600, 608-09 & n. 9 (11th Cir.), reh’g en banc denied, 988 F.2d 1071 No. 91-8032, (11th Cir., Apr. 9, 1992), cert. denied, — U.S. -, 113 S.Ct. 182, 121 L.Ed.2d 127 (1992), I respectfully disagree with it.1 It is true that section 621(a)(2) *1176limits access to “public rights of way.” However, the word “public” does not appear in section 621(a)(2) in relation to the word “easements” or within the phrase “dedicated for compatible uses.” Nor does the use of the word “dedicated” indicate that Congress intended that word to apply only in a technical, common-law property sense. That word apparently was used by Congress synonymously with the word “designated” or “granted.”2 See 50 Fed. Reg. 18647 (1985) (Federal Communications Commission (FCC) interpretation). Since the statute itself imposes duties on the FCC, its reading of the statute is entitled to considerable weight. See, e.g., FCC v. WNCN Listeners Guild, 450 U.S. 582, 598, 101 S.Ct. 1266, 1276, 67 L.Ed.2d 521 (1981) (“the construction of a statute by those charged with its execution should be followed unless there are compelling indications that it is wrong....”) (quoting Red Lion Broadcasting v. FCC, 395 U.S. 367, 89 S.Ct. 1794, 23 L.Ed.2d 371 (1969)). Therefore, I would hold that the word “easements” in section 621(a)(2) is not limited to “public easements,” and that that section covers easements of the type granted to Virginia Power, C & P and AMSAT and in the Master Deed.
The question remains, however, as to whether the use which Media desires to make of one or more or all of those easements is compatible use.3 The Master Deed blanket easement came into being at the time that Sequoyah itself came into being, and covers “a master television antenna system and all utilities including, but not limited to, water, sewers, telephones and electricity.” (Emphasis supplied). The Virginia Power easement refers specifically to “telephone, television and other communication purposes.” (Emphasis supplied). The telephone company easement uses the words “a communication system consisting of buried cables, buried wires.... ” The AMSAT easement is specifically for cable television purposes and seemingly relates *1177to the installation of equipment similar to that contemplated by Media. Accordingly, the use Media desires would appear to be compatible with those easements.
B.
The court below was very concerned— and in my view, rightfully so — with the question of whether or not section 621(a)(2), if utilized by Media in the way which Media seeks in this case, constitutes a taking of property requiring payment by the provisions of the Fifth Amendment. The district court — and the majority of this Court — have concluded that that issue can be avoided by construing section 621(a)(2) so as not to encompass private easements. However, compensation must be paid for any public taking, whether or not a private user is benefitted.4 Also, in any event, for reasons discussed infra, I am of the view that the takings issue cannot be sidestepped in this case.
The question of whether or not section 621(a)(2) encompasses a constitutional taking is a very difficult one. The Fifth Amendment provides:
No person shall ... be deprived of life, liberty, or property, without due process of law; nor shall private property be taken for public use, without just compensation.
U.S. Const, amend. V.
In Admiral’s Cove, Judge Fay wrote as follows:
Admiral’s Cove assumes that Congress could not authorize a cable franchise to use utility easements because such an authorization would be an unconstitutional taking under Loretto..... Since most developers voluntarily grant easements for use by utilities, however, Congress may force the developer to allow a cable franchise to use the easement without offending the taking clause of the Constitution. Such “voluntary” action by developers may be an integral part of zoning procedures or the obtaining of necessary building permits. However obtained, once an easement is established for utilities it is well within the authority of Congress to include cable television as a user.
Admiral’s Cove, 835 F.2d at 1363 n. 7 (citations omitted).
In Centel Cable Television Co. v. White Development Corp., 902 F.2d 905, 909-10 (11th Cir.1990), Judge Johnson, relying upon Admiral’s Cove, rejected the contention that the Cable Act, as interpreted by Admiral’s Cove to cover private as well as public easements, violates the Takings Clause of the Fifth Amendment. However, in a concurring opinion in White, Judge Henley, a senior circuit judge of the Eight Circuit, sitting in White by designation, “expressed] concern over the Admiral’s Cove treatment of the takings issue,” White, 902 F.2d at 911, and wrote as follows:
If the developer in this case had already granted the utility easements when the Cable Act was enacted, then the situation here might be strikingly similar to that present in Loretto. Having already granted the utility easements, the developer would have no power to prevent the installation of cable lines on its property. This situation would be analogous to the facts in Loret-to, in which the landlords, having built and rented out apartment buildings, had no practical means to prevent the installation of cable equipment on those buildings.
Here, however, the developer had not granted any utility easements when the Cable Act became law. Thus, the Act could be construed not as requiring the developer’s acquiescence in the installation of cable equipment, as was the case in Loretto, but rather as merely placing *1178a condition on the developer’s future development of his property.
It would require a more extensive analysis of the Supreme Court’s takings jurisprudence than that present here to resolve the complex issue present in this case. Needless to say, I do not think that Admiral’s Cove adequately addressed the takings concerns in the one footnote that it devoted to this topic. I would urge this circuit, by rehearing en banc if necessary, at least to consider providing a better rationale for the constitutional holding of Admiral’s Cove.
Id. at 912 (footnote omitted).5
The easements respectively running in favor of Virginia Power, C & P and AM-SAT and in the Master Deed were granted before the Cable Act was enacted in 1984. The Master Deed easement runs in favor of any utility and does run in favor of a company such as Media. However, the grant of easement in the Master Deed reserves to Sequoyah discretion concerning any installation after the initial installation. In this instance, Sequoyah, citing to the exclusivity of its arrangement with AMSAT’s predecessor, has in fact refused to permit Media to make such installation. Sequoyah, seemingly, in the absence of the Cable Act, could exercise such right of refusal in so far as the blanket easement is concerned. However, it would appear that such right of refusal, if any, in the absence of the Cable Act, would rest within the power of the specific grantee in so far as the other three easements are concerned. Accordingly, as Judge Henley has indicated, a problem similar to the problem presented in Loretto v. TelePrompter Manhattan CATV Corp., 458 U.S. 419, 102 S.Ct. 3164, 73 L.Ed.2d 868 (1982), would appear to be present with respect to all four easements in this case. In that regard, it is to be noted that a taking of an easement is no different than the taking of any other interest in property. “[E]ven if the Government physically invades only an easement in property, it must, nonetheless pay just compensation.” Kaiser Aetna v. United States, 444 U.S. 164, 180, 100 S.Ct. 383, 393, 62 L.Ed.2d 332 (1979) (citations omitted).
C.
Loretto involved a five-story apartment building in New York City, whose previous owner had granted to TelePrompter permission to install a cable on the building and the exclusive privilege of furnishing cable television to the tenants of the building. In 1971, Loretto purchased that building. Prior to 1973, TelePrompter had compensated Loretto’s predecessor and Loret-to, and the owners of adjacent properties, in the amount of 5% of the gross revenues which TelePrompter realized from a particular property. Then, in 1973, the State of New York enacted a statute providing that no landlord could “interfere with the installation of cable television facilities upon its property or premises” or demand payment from any tenant for permitting such an installation “in excess of any amount which the [State Commission on Cable Television] shall, by regulation, determine to be reasonable.” 6 Pursuant to that statutory authority, the State Commission determined that a one-time one dollar payment would be the normal fee. Loretto, in its complaint, sought, inter alia, the right to require payment by TelePrompter of the fee which TelePrompter was paying prior to the enactment of the statute. Writing for the majority in Loretto, Justice Marshall held that the statutory grant of a permanent right to maintain the television installation on Loretto’s property at a rate below the rate which had been previously agreed upon by the property owner and TelePrompter constituted “a permanent physical occupation authorized by government,” and “a taking” under the Takings Clause of the Fifth Amendment which required compensation. Loretto, 458 U.S. at 426, *1179102 S.Ct. at 3171. The size of such physical occupation was held not a factor, as long as a permanent occupation was involved. Id. at 436, 102 S.Ct. at 3176.
In FCC v. Florida Power Corp., 480 U.S. 245, 107 S.Ct. 1107, 94 L.Ed.2d 282 (1987), the Supreme Court, reversing the Eleventh Circuit, held that the federal Pole Attachments Act, 47 U.S.C. § 224 (1988), did not effect a taking of property under the Fifth Amendment. That Act
was enacted by Congress as a solution to a perceived danger of anticompetitive practices by utilities in connection with cable television service. Cable television operators, in order to deliver television signals to their subscribers, must have a physical carrier for the cable; in most instances underground installation of the necessary cables is impossible or impracticable. Utility company poles provide, under such circumstances, virtually the only practical physical medium for the installation of television cables.
In response to arguments by cable operators that utility companies were exploiting their monopoly position by engaging in widespread overcharging, Congress in the Pole Attachments Act authorized the Federal Communications Commission to fill the gap left by state systems of public utilities regulation. The Act provides that any cable company operating in a State which does not regulate the rates, terms, and conditions of pole attachments may seek relief from alleged overcharging before the Commission, which is empowered to “regulate the rates, terms, and conditions for pole attachments to provide that such rates, terms, and conditions are just and reasonable
Florida Power, 480 U.S. at 247-48, 107 S.Ct. at 1109-10 (citation and footnote omitted).
In his opinion for the Court, Justice Marshall wrote as follows:
[The Eleventh Circuit, in its opinion,] found at the outset that the Pole Attachments Act authorizes a permanent physical occupation of property, which, under the rule we adopted in Loretto, is per se a taking for which compensation must be paid. We disagree with this premise, for we find that Loretto has no application to the facts of this litigation.
We characterized our holding in Loret-to as “very narrow.” The Court of Appeals in its decision in these cases broadened that narrow holding beyond the scope to which it ■ legitimately applies. For, while the statute we considered in Loretto specifically required landlords to permit permanent occupation of their property by cable companies, nothing in the Pole Attachments Act as interpreted by the FCC in these cases gives cable companies any right to occupy space on utility poles, or prohibits utility companies from refusing to enter into attachment agreements with cable operators.
Id. at 250-51, 107 S.Ct. at 1111 (emphasis in original; citations and footnote omitted). Later in his opinion, Justice Marshall stated:
This element of required acquiescence is at the heart of the concept of occupation.
Appellees contend, in essence, that it is a taking under Loretto for a tenant invited to lease at a rent of $7.15 to remain at the regulated rent of $1.79. But it is the invitation, not the rent, that makes the difference. The line which separates these cases from Loretto is the unambiguous distinction between a commercial lessee and an interloper with a government license. We conclude that the Court of Appeals erred in applying the per se rule of Loretto to the Pole Attachments Act.
Id. at 252-53, 107 S.Ct. at 1112 (emphasis supplied).
In this case, Media desires to be, in fact, “an interloper with a government license.” Media has no right, independent of the Cable Act, under any relationship, contractual, landlord-tenant, or other, with Se-quoyah, any grantee under the Master Deed, or Virginia Power, C & P or AMSAT, to the relief which Media seeks. Rather, *1180Media’s asserted right is dependent upon the Cable Act. In a sense, it would appear arguable that that was the situation in both Loretto and Florida Power.
As previously indicated in this opinion, the easements granted in favor of Virginia Power, C & P and AMSAT all preceded the enactment by the federal Congress of the statute in question in 1984. Those easements are sufficiently broad to enable each grantee to convey rights in favor of others including a provider of cable television service such as Media. In Salvaty v. Falcon Cable Television, 165 Cal.App.3d 798, 212 Cal.Rptr. 31 (1985), the owner of private property had granted an easement to the telephone company to install, use and maintain a pole line, along with items such as wires. In turn, the telephone company permitted a cable television provider to place its equipment “in or on [the telephone company’s] conduit system” and poles, subject to the cable television company “ob-tainpng] from ‘private owners of real property any or all permits, licenses or grants necessary for the lawful exercise’ ” of such permission within the provisions of the easement grant itself. Id. 212 Cal.Rptr. at 33 (emphasis added by the California court). In Salvaty, the cable television provider argued that what it proposed to do was within the scope of the easement enjoyed by the telephone company and that the permission of the owner of the property was not needed; the telephone company disagreed. The court agreed with the cable television company and wrote, inter alia:
Finally, we note that [Loretto ] on which [the telephone company relies], is clearly distinguishable from the case before us. Loretto held that a New York statute requiring a landlord to permit installation of cable television facilities upon his property amounted to a taking of private property for which compensation was due. Unlike the case at bench, there was no easement of any kind involved in Loretto., Here, we have an easement and the cable equipment was within the scope of that easement.
Id. at 36.7 Insofar as the Master Deed is concerned, it also is dated prior to 1984. It contains a reservation of rights in favor of Sequoyah. Thus, as Judge Henley has suggested in his concurring opinion in White, the exercise by Media of rights under section 621(a) of the Cable Act of 1984 will result in imposing upon Sequoyah, in so far as the blanket utility easement is concerned, and upon the specific grantee, in so far as the other three easements are concerned, a compelled “acquiescence in the installation of cable equipment, as was the case in Loretto.” White, 902 F.2d at 912.
There is of course a factual distinction between Loretto and this case. In Loretto, the New York statute at issue seemingly gave cable television operators the right to place their equipment on any part of an owner’s property of which the operator reasonably required the use. In this case, the federal Cable Act limits such operators to the use of public rights of way and to compatible utility easements. But that distinction would seem immaterial in so far as the constitutional takings issue is concerned.
In sum, I believe that this case is controlled by Loretto, and that if Media does exercise the rights which we hold Media has under the Cable Act, a taking would be involved which requires payment of just compensation by Media to Sequoyah and/or one or more of the grantees under the three specific easement grants.
D.
There remains the question of whether or not Congress, in enacting the Cable Act of 1984, intended to permit a franchisee such as Media to achieve, by a private cause of action, a result which constitutes a taking under the Fifth Amendment. The *1181Third Circuit, in Cable Investments, Inc. v. Woolley, 867 F.2d 151 (3rd Cir.1989), answered that question in the negative. District courts which have considered that issue have split with regard to it.8
As originally introduced into Congress, the legislation which eventually became the Cable Act of 1984 contained section 633 pursuant to which a residential complex would have been specifically required to permit access to providers holding state or local cable television franchises. As drafted, section 633 seemingly would have enabled “franchised cable companies to force their way onto private property, over the protests of the property owner, in order to offer cable television service to the tenants of the property owner.” Woolley, 867 F.2d at 155. Section 633, as so drafted, also called upon state or local franchising authorities or the Federal Communications Commission, in the absence of state or local action, to determine, based on certain specific factors, the compensation which the provider would have been required to pay to the owner of the residential complex.9 The legislative history shows that the drafters of those provisions originally included them to comply with Loretto. However, when the Cable Act was enacted, the original section 633 was eliminated. The argument, see the Third Circuit’s views expressed in Woolley, can be made that the elimination of section 633 from the legislation was intended by Congress to call for the property owner to receive reimbursement only for physical damage and not for economic damage. In addition, the persuasive analyses, stated in the majority opinion, surely give me pause concerning the question of whether Congress intended the 1984 legislation to confer upon a franchisee such as Media the right by a private cause of action, to engage in a Fifth Amendment taking. Yet, in my mind, the legislative language and history call for a more expansive reading of the statute than accorded by the majority opinion. See Greater Worcester Cablevision v. Carabetta Enterprises, Inc., 682 F.Supp. 1244, 1259 (D.Mass.1985). Indeed, construing section 621(a)(2)(C) so as to require payment of just compensation for economic as well as for physical damage would give full meaning to the intent of Congress in enacting the Cable Act of 1984 by conferring rights of access to cable television companies, such as Media, to furnish service through existing compatible private easements to residents of developments such as Sequoy-ah who desire the same. Further, at the same time, such an approach would treat complexes such as Sequoyah, and grantees of easements such as C & P, Virginia Power and AMSAT, in a totally fair manner. Such a construction of section 621(a)(2)(C) would avoid any constitutional problem. In that regard, I too am “guided in no small part by the requirement to interpret a statute when possible to avoid raising constitutional questions,” Woolley, 867 F.2d at 159-60 and cases cited thereat, and at the same time to avoid holding the federal Cable Act unconstitutional as would be required if my views of the meaning of the legislation and of the application of Loretto are correct.10
E.
The record in this case seemingly does not disclose whether or not the contemplat*1182ed installation by Media would cause any physical damage to any of Sequoyah’s property or to any one or more of the easements granted by the Master Deed or in favor .of Virginia Power, C & P or AM-SAT. Nor does the record indicate whether or not Sequoyah, Virginia Power, C & P or AMSAT would suffer economic damage if Media should obtain the relief it seeks in this litigation. Indeed, it may be that one or more of those entities would incur net economic gain rather than loss if Media is granted and utilizes the type of relief which Media seeks in this case. On the other hand, it is conceivable that one or more of them could suffer net economic harm, as, for example, by loss of the opportunity to require Media or a company in the position of Media, to pay consideration in order to obtain the access which Media desires. Those questions would raise the need for further factual development and legal exploration concerning physical damage and/or economic damage if the. views set forth in this separate opinion had prevailed. Thus, if those views had prevailed, a remand to the district court for further proceedings in accordance with this opinion would have been needed.

. In Centel Cable Television Co. v. Admiral’s Cove Associates, Ltd., 835 F.2d 1359 (11th Cir. *11761988), Judge Fay wrote: “[W]e find the determination by [the defendant] that Congress authorized [the plaintiffs] use of public easements but not easements dedicated for use by utilities to be contrary to the legislative history of the Cable Act.” 835 F.2d at 1363 (footnote omitted).
In Cable Holdings, Judge Birch wrote that “although not dispositive, the ‘dedication’ language of Section 621(a)(2) seems to contradict Smyrna Cable’s alleged right to access ... private, non-dedicated easements.” 953 F.2d at 606. Judge Birch also wrote with regard to Admiral’s Cove and other Eleventh Circuit authority:
We recognize that those prior cases contain broad language which could be construed as favoring Smyrna Cable’s interpretation of Section 621(a)(2). Without exception, this broad language is not necessary for the holdings in Admiral's Cove and Thos. J. White [902 F.2d 905, discussed infra at 1177-78]. We are confident that, in spite of this broad language, these opinions neither contemplated nor approved the power of a franchised cable company to force its way onto private property, over the objection of the property owner, so that the cable company could permanently occupy the owner’s apartment buildings and provide competing television service to the owner’s tenants.. Accordingly, we expressly limit Admiral’s Cove and Thos. J. White to the facts involved in those cases.
Cable Holdings, 953 F.2d at 609 n. 9. Accordingly, the Eleventh Circuit has in Cable Holdings apparently rejected the earlier above quoted interpretation of Section 621(a)(2) stated by Judge Fay in Admiral’s Cove. Nevertheless, I find myself in agreement with Judge Fay’s view for the reasons stated in the body of this separate opinion at 16-17. Accord Booth American Co. v. Total TV of Victorville, No. CV-91-2286RSWL (C.D.Cal.1992); see also cases cited thereat.


. Accord Cable TV Fund, 14-A, Ltd. v. Property Owners Ass’n, 706 F.Supp. 422, 427-30 (D.Md. 1989); Cable Assocs., Inc. v. Town & Country Management Corp., 709 F.Supp. 582, 583 (E.D.Pa.1989); Rollins Cablevue, Inc. v. Saienni Enters., 633 F.Supp. 1315, 1317-20 (D.Del.1986). There are, however, contra interpretations by other courts as the majority opinion indicates.


. In this case, the problem of access within a private residential complex and other than merely to the outside boundaries or walls of such a complex, seemingly does not exist with respect to Sequoyah’s individual residents who desire to permit access to their own living areas. Nor is there any indication in the record that Media desires to enter upon the property of any resident who does not affirmatively opt to order its service. However, Media apparently does desire to utilize compatible easements which run through common areas of the Sequoyah complex. In Cable Investments, Inc. v. Woolley, 867 F.2d 151, 159-60 (3rd Cir.1989), the Third Circuit construed the Cable Act so as not to confer such a right upon Media. I disagree for the reasons set forth infra in the body of this separate opinion.


. “Although federal courts retain theoretical power to invalidate a taking as insufficiently public in purpose even if compensation is provided, the practice since the first third of this century has been to treat as a legislative function the decision of ‘what type of taking is for a public use_Laurence H. Tribe, American Constitutional Law, § 9-2, at 590 n. 10 (2d ed. 1988) (quoting United States ex rel. TVA v. Welch, 327 U.S. 546, 551, 66 S.Ct. 715, 717, 90 L.Ed. 843 (1946)).


. No hearing en banc or otherwise took place. However, the issue has been revisited by the Eleventh Circuit in Cable Holdings, 953 F.2d 600, reh’g en banc denied, 988 F.2d 1071 No. 91-8032 (11th Cir. Apr. 9, 1992), cert, denied, — U.S.-, 113 S.Ct. 182, 121 L.Ed.2d 127 (1992).


. New York Exec.Law § 828 (McKinney 1973).


. See also Witteman v. Jack Barry Cable TV, 192 Cal.App.3d 1619, 228 Cal.Rptr. 584 (App.1986), cert. denied, 484 U.S. 1043, 108 S.Ct. 776, 98 L.Ed.2d 862 (1988); Henley v. Continental Ca-blevision of St. Louis County, Inc., 692 S.W.2d 825 (Mo.Ct.App.1985); Hoffman v. Capitol Ca-blevision Sys., Inc., 82 Misc.2d 986, 372 N.Y.S.2d 482 (Sup.Ct.1975), aff’d, 52 A.D.2d 313, 383 N.Y.S.2d 674 (1976); Jolliff v. Hardin Cable Television Co., 26 Ohio St.2d 103, 55 0.0.2d 203, 269 N.E.2d 588 (1971).


. See Cable Assocs., Inc. v. Town & Country Management Corp., 709 F.Supp. 582, 585 (E.D.Pa.1989), decided in accord with the command of Cable Investments, Inc. v. Woolley, 867 F.2d 151 (3rd Cir.1989). (“Under the Cable Act Congress did not intend to confer eminent domain rights on franchised cable operators."). But see Greater Worcester Cablevision v. Carabetta Enters., Inc., 682 F.Supp. 1244, 1259 (D.Mass.1985) (whether a taking occurs depends on whether the “use of a given easement ... amounts to an additional servitude on the underlying property”). And see also Cable Holdings of Georgia v. McNeil Real Estate Fund, 678 F.Supp. 871, 874 (N.D.Ga.1986), which was the subject of the appeal in Cable Holdings, 953 F.2d 600, discussed supra in the body of this opinion.


. See H.R. 4103, 98th Cong., 2d Sess. § 633 (1984), reprinted in H.R.Rep. No. 934, 98th Cong., 2d Sess. 13 (1984).


. I agree with Judge Fay’s view as expressed in Admiral's Cove, 835 F.2d at 1363 n. 7, that Congress does indeed possess authority to require that utility easements, such as those provided by the grants to Virginia Power, C & P and AMSAT and in the Master Deed, be available for use by locally franchised cable television providers such as Media. That would clearly appear consonant with public purpose. *1182However, contrary to the views as expressed by Judge Fay in Admiral's Cove and by Judge Johnson in the majority opinion in White, I believe, for reasons stated in this separate opinion, that when an entity such as Media utilizes that power, a taking within the meaning of the Takings Clause of the Fifth Amendment occurs.